DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/16/2021. 
Claim(s) 1-19 are currently pending. 
Claim(s) 7-15 have been withdrawn. 
Claim(s) 1, 4, 6 and 17 have been amended. 
Claim(s) 18-19 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-15 directed to a method of manufacturing a multi-junction solar cell non-elected without traverse in the response filed on 12/07/2020.  Accordingly, claims 7-15 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 7-15.

Amend claim 16 as follows:
16. (Previously Presented) The multi-junction solar cell of claim 1, further comprising 

Amend claim 19 as follows:
19. (New) The multi-junction solar cell of claim 1, wherein a pair of the plurality of recesses sandwiches a section of the second cell to expose each of two opposites the buffer layer on the second absorption layer in the section, and two opposite sides of the second transparent electrode layer on the buffer layer in the section.

Allowable Subject Matter
Claims 1-6 and 16-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
The prior art of record, whether alone or in combination, fails to teach or fairly suggest “wherein the first cell and the second ceil are stacked on one another by a first transparent electrode layer so that current flows through the first cell and the second cell, and wherein centers of the plurality of recesses penetrate through both of a buffer layer generated on the second absorption layer and a second transparent electrode layer generated on the buffer laver, the centers being aligned in a row” in the context of other limitations recited in the claims 
Shibasaki teaches an insulating layer (301/302) that is an adhesive to prevent current from flowing between the upper and lower cells.  Accordingly, Shibasaki does not teach the first cell and the second ceil are stacked on one another by a first transparent electrode layer so that current flows through the first cell and the second cell.  One of ordinary skill would not have found obvious to modify the first cell and second cell of Shibasaki to have a structure as in the claims as such would require a 
Regarding claims 2-6 and 16-19
	Claims 2-6 and 16-19 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721